                    1   DOWNEY BRAND LLP
                        JANLYNN R. FLEENER (Bar No. 169385)
                    2   ELIZABETH B. STALLARD (Bar No. 221445)
                        621 Capitol Mall, 18th Floor
                    3   Sacramento, CA 95814-4731
                        Telephone:   916.444.1000
                    4   Facsimile:   916.444.2100
                        Emails:      jfleener@downeybrand.com
                    5                estallard@downeybrand.com
                    6   Attorneys for Defendant
                        THE GOLDEN 1 CREDIT UNION
                    7

                    8                                      UNITED STATES DISTRICT COURT
                    9                                      EASTERN DISTRICT OF CALIFORNIA
                   10

                   11   DeSHAWN WARE individually and on                      Case No. 2:18-cv-02926-JAM-EFB
                        behalf of all others similarly situated,
                   12                                                         STIPULATION FOR EXTENSION OF
                                              Plaintiff,                      TIME FOR DEFENDANT THE GOLDEN 1
DOWNEY BRAND LLP




                   13                                                         CREDIT UNION TO RESPOND TO
                                    v.                                        COMPLAINT; ORDER
                   14
                        THE GOLDEN 1 CREDIT UNION, INC.,
                   15
                                              Defendant.
                   16

                   17               Pursuant to Local Rule 144(a), Plaintiff DeShawn Ware (“Plaintiff”) and Defendant The

                   18   Golden 1 Credit Union (“Defendant”), by and through their respective counsel, hereby stipulate

                   19   and ask the Court to enter an order as follows:

                   20               1.     On November 20, 2018, Plaintiff filed and served upon Defendant his

                   21   Class/Action/Representative Complaint (“Complaint). Defendant’s response to the Complaint

                   22   was due December 11, 2018.

                   23               2.     On December 5, 2018, counsel for Defendant requested an initial 28-day extension

                   24   of time to respond to Plaintiff’s Complaint. Plaintiff’s counsel granted the extension.

                   25               3.     Subsequently, a further two-week extension of time for Defendant to respond to

                   26   Plaintiff’s Complaint was requested and granted.

                   27               4.     The Parties have agreed that any statutes of limitation for the Plaintiff or the

                   28   putative class or collective members that are based on the response deadline are tolled for the
                        1539646.2                                             1
                           STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TO RESPOND TO COMPLAINT; ORDER
                    1   period of the agreed-upon extension of 42 days.
                    2               5.     The parties respectfully request from the Court an order granting Defendant The
                    3   Golden One Credit Union until January 21, 2019, to file its response to Plaintiff’s Complaint.
                    4   DATED: January 3, 2019                        DOWNEY BRAND LLP
                    5                                                 By:    /s/ Elizabeth B. Stallard
                                                                          JANLYNN R. FLEENER
                    6                                                     ELIZABETH B. STALLARD
                                                                          Attorneys for Defendant
                    7                                                     THE GOLDEN 1 CREDIT UNION

                    8   DATED: January 3, 2019                        By:      /s/ Kevin J. Stoops (as authorized on 1/3/19)
                                                                            NATALIA D. ASBILL-BEAROR
                    9                                                       PERKINS & ASSOCIATES, A PROFESSIONAL
                                                                            LAW CORP.
                   10                                                       Attorneys for Plaintiff
                                                                            and the Putative Classes
                   11
                                                                            KEVIN J. STOOPS (PHV)
                   12                                                       kstoops@sommerspc.com
                                                                            CHARLES R. ASH, IV (pro hac vice forthcoming)
DOWNEY BRAND LLP




                   13                                                       crash@sommerspc.com
                                                                            SOMMERS SCHWARTZ, P.C.
                   14                                                       One Towne Square, Suite 1700
                                                                            Southfield, Michigan 48076
                   15                                                       Telephone: (248) 355-0300
                                                                            Facsimile: (248) 436-8453
                   16
                                                                            TRENTON R. KASHIMA (SBN 291405)
                   17                                                       trk@classactionlaw.com
                                                                            FINKELSTEIN & KRINSK, LLP
                   18                                                       550 West C St., Suite 1760
                                                                            San Diego, CA 92101
                   19                                                       Telephone: (619) 238-1333

                   20                                                       Trial Counsel for Plaintiff and Proposed Class and
                                                                            Collective Members
                   21

                   22                                                   ORDER
                   23               Good cause having been shown, the Court hereby ORDERS that Defendant The Golden 1
                   24   Credit Union file its response the Complaint on or before January 21, 2019. Any statutes of
                   25   limitation for the Plaintiff or the putative class or collective members shall be tolled for 42 days.
                   26               IT IS SO ORDERED:

                   27   DATED: 1/3/19                                            /s/ John A. Mendez____________
                                                                                 United States District Court Judge
                   28
                        1539646.2                                            2
                             STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TO RESPOND TO COMPLAINT; ORDER
